Citation Nr: 1737267	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  05-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to an effective date earlier than February 2, 2012, for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1996 to February 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in St. Petersburg, Florida.  During the most recent Board remand, the Agency of Original Jurisdiction (AOJ) partially granted the TDIU issue on appeal when it granted a TDIU from February 2, 2012.    

The instant matter has been before the Board on multiple occasions, resulting in multiple prior remands.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Veteran has withdrawn the issue of an effective date earlier than February 2, 2012, for the grant of a TDIU, the Board need not address prior remands as to that issue.

Relevant to the issue of service connection for a left shoulder disorder, in April 2015, the Board remanded this issue in order to obtain a VA left shoulder examination, and to ask the Veteran to supply additional information concerning in-service hospital treatment for a left shoulder injury.  As to the outstanding hospital records, in December 2015, VA sent the Veteran a letter requesting additional information concerning this hospital stay in order to allow VA to obtain any outstanding treatment (medical) records.  Unfortunately, to date, the Veteran has not responded to this request.  As VA adequately attempted to obtain these potentially outstanding records, it has met its duty under Stegall.  Further, the record reflects that the Veteran received an adequate VA left shoulder examination in February 2016; therefore, the Board finds this issue ripe for adjudication.

In April 2017, the Veteran's representative requested an additional 60 days to review the evidence of record and prepare any appropriate response.  Subsequently, in May 2017, VA responded to the representative's previous Freedom of Information Act (FOIA) request for the Veteran's claim's file and provided the requested documents.  As more than 60 days have elapsed since the Veteran's representative was provided with all of the Veteran's relevant records, the Board finds the instant matter ripe for adjudication. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Per an April 2017 letter, prior to the promulgation of a Board decision in the present appeal, the Veteran, through a representative, asked to withdraw the issue of an effective date earlier than February 2, 2012, for the grant of a TDIU.

2.  The Veteran is currently diagnosed with a left shoulder labral tear including superior labral anterior-posterior lesion.

3.  The currently diagnosed left shoulder disorder is not related to an in-service injury, disease, or event, to include an in-service injury resulting from a heavy door falling on the Veteran and a volleyball/wallyball sports injury.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an effective date earlier than February 2, 2012, for the grant of a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a left shoulder disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Earlier Effective Date for TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per an April 2017 letter, prior to the promulgation of a Board decision in the present appeal, the Veteran, through a representative, asked to withdraw the issue of an effective date earlier than February 2, 2012, for the grant of a TDIU.   

As the Veteran has withdrawn the issue of an effective date earlier than February 2, 2012, for the grant of a TDIU, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of an effective date earlier than February 2, 2012, for the grant of a TDIU, and the issue will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In September 2008, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2009 rating decision from which this appeal arises.  Further, the remaining issue on appeal was readjudicated in a June 2012 Statement of the Case (SOC), and a subsequently issued October 2016 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA shoulder examination in February 2016.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including Social Security Administration (SSA) records and VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the remaining issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Left Shoulder Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Left shoulder labral tear including superior labral anterior-posterior lesion is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed left shoulder disorder is related to one or more in-service injuries.  Initially, the Board finds that the Veteran is currently diagnosed with left shoulder labral tear including superior labral anterior-posterior lesion.  Such diagnosis was rendered at the time of the February 2016 VA shoulder examination.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed left shoulder disorder is related to an in-service injury, disease, or event, to include in-service injury caused by a heavy door falling on the Veteran and a volleyball/wallyball sports injury.

The report from a January 2002 service separation examination reflects that the Veteran was not diagnosed with a left shoulder disorder at service separation.  A subsequent September 2004 private treatment letter conveyed that X-rays of the left shoulder were unremarkable, and it was simply noted that the Veteran may have had some left shoulder instability.  A March 2005 MRI of the left shoulder also showed that, despite the Veteran's report of pain, the left shoulder was basically normal.  Per the February 2016 VA shoulder examination report, the Veteran's left shoulder labral tear including superior labral anterior-posterior lesion was diagnosed in 2008.

Per the January 2002 service separation examination report, the Veteran was diagnosed with a right, and not left, shoulder injury at service separation caused by an injury during an in-service volleyball match.  In the August 2012 substantive appeal, via VA Form 9, the Veteran's representative advanced that the Veteran also injured the left shoulder during an in-service volleyball/"wallyball" match.  Additionally, service treatment records reflect that in January 2000 the Veteran's low back was injured when a door that the Veteran had been repairing fell and struck the Veteran.  In its April 2015 decision, the Board interpreted statements made by the Veteran in various treatment records to indicate that the left shoulder may have also been injured by the falling door.  The Board notes that the Veteran has not advanced, and the evidence does not reflect, any other possible in-service injury, disease, or event related to the left shoulder.

In February 2016, VA obtained an opinion as to whether the currently diagnosed left shoulder disorder may have been related to the aforementioned advanced injuries.  After reviewing all the evidence of record, the VA examiner opined that it was less likely than not that the currently diagnosed left shoulder disorder was related to either of the aforementioned injuries (falling door and/or sports).  Specifically, the VA examiner explained that the aforementioned injuries would not have been severe enough to result in a labral tear.  Further, had the Veteran experienced a labral tear in service, the Veteran would have needed to seek treatment for the symptoms of the injury much earlier than was reflected in the available medical records.

Although the Veteran has asserted that a left shoulder disorder is causally related to an in-service injury, he is a lay person and, under the facts of this particular case, which include no in-service injury, disease, or event, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the left shoulder disorder (labral tear).  The etiology of the Veteran's left shoulder disorder is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate left shoulder symptoms personally experienced at 

any time, under the facts of this case that include no in-service injury and no continuous post-service symptoms, the Veteran is not competent to opine on whether there is a link between the currently diagnosed left shoulder disorder and service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Board has reviewed the SSA, VA, and private treatment records; however, the evidence reflects that no SSA, VA, and/or private examiner has opined that any currently diagnosed left shoulder disorder is related to service.

A VA examiner has opined that it is less likely than not that the currently diagnosed left shoulder disorder is related to the Veteran's claimed injuries during service because the reported injuries were not severe enough to result in a labral tear, and, had a labral occurred, the Veteran would have needed to seek treatment for the left shoulder disorder far earlier than is reflected by the medical evidence of record.  No other evidence, beyond the Veteran's own statements, links the currently diagnosed left shoulder disorder to service.  For these reasons, the Board finds that the weight 

of the evidence is against direct service connection for a left shoulder disorder.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for an effective date earlier than February 2, 2012, for the grant of a TDIU, is dismissed.

Service connection for a left shoulder disorder is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


